FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 500 East Broward Blvd., Suite 2100, Fort Lauderdale, FL 33394-3091 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: ( 954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: _ 05/31/10_ Item 1. Schedule of Investments. Templeton Global Smaller Companies Fund Statement of Investments, May31, 2010 (unaudited) Industry Shares Value Common Stocks 91.8% Australia 5.3% Billabong International Ltd. Textiles, Apparel & Luxury Goods 597,939 $ 5,067,442 a Billabong International Ltd., 144A Textiles, Apparel & Luxury Goods 103,686 878,723 Emeco Holdings Ltd. Trading Companies & Distributors 18,804,313 8,579,900 b Iluka Resources Ltd. Metals & Mining 3,205,222 12,972,528 b Pacific Brands Ltd. Distributors 11,651,881 9,992,936 a,b Pacific Brands Ltd., 144A Distributors 8,738,910 7,494,701 b PaperlinX Ltd. Paper & Forest Products 10,456,146 6,007,746 50,993,976 Bahamas 2.0% b Steiner Leisure Ltd. Diversified Consumer Services 464,960 19,295,840 Belgium 1.5% b Barco NV Electronic Equipment, Instruments & Components 294,630 14,414,093 Bermuda 2.1% b MF Global Holdings Ltd. Capital Markets 2,645,470 20,370,119 Canada 8.0% b ATS Automation Tooling Systems Inc. Machinery 885,180 6,023,653 Biovail Corp. Pharmaceuticals 896,170 13,425,156 Canaccord Financial Inc. Capital Markets 1,926,100 15,894,686 Dorel Industries Inc., B Household Durables 171,100 6,239,857 Genworth MI Canada Inc. Thrifts & Mortgage Finance 107,100 2,555,988 a Genworth MI Canada Inc., 144A Thrifts & Mortgage Finance 466,800 11,140,384 b HudBay Minerals Inc. Metals & Mining 1,213,900 14,136,086 Mullen Group Ltd. Energy Equipment & Services 531,700 7,440,284 76,856,094 Cayman Islands 1.3% Stella International Holdings Ltd. Textiles, Apparel & Luxury Goods 6,236,487 12,062,249 China 3.1% b Bio-Treat Technology Ltd. Commercial Services & Supplies 22,322,095 1,275,275 Peoples Food Holdings Ltd. Food Products 31,076,840 13,426,757 Sinotrans Ltd., H Air Freight & Logistics 66,042,621 14,758,317 29,460,349 Finland 2.5% Amer Sports OYJ Leisure Equipment & Products 1,561,477 15,389,768 Huhtamaki OYJ Containers & Packaging 863,810 8,896,264 24,286,032 Germany 0.5% b Jenoptik AG Electronic Equipment, Instruments & Components 977,110 4,845,208 Greece 0.4% Alapis Holding Industrial and Commercial SA Pharmaceuticals 8,428,183 3,111,137 Hellenic Exchanges SA Holding Diversified Financial Services 145,020 885,062 3,996,199 Hong Kong 8.1% Asia Satellite Telecommunications Holdings Ltd. Diversified Telecommunication Services 3,454,500 5,102,069 b Dah Sing Financial Group Commercial Banks 4,228,400 22,346,484 b Fountain Set (Holdings) Ltd. Textiles, Apparel & Luxury Goods 33,524,000 4,606,837 Giordano International Ltd. Specialty Retail 40,089,348 17,917,257 Hopewell Holdings Ltd. Real Estate Management & Development 2,982,000 8,099,931 Hung Hing Printing Group Ltd. Containers & Packaging 20,862,508 6,564,413 Quarterly Statement of Investments See Notes to Statements of Investments. Templeton Global Smaller Companies Fund Statement of Investments, May31, 2010 (unaudited) (continued) Industry Shares Value Yue Yuen Industrial Holdings Ltd. Textiles, Apparel & Luxury Goods 4,196,500 $ 12,907,913 77,544,904 Japan 3.4% Asics Corp. Textiles, Apparel & Luxury Goods 36,000 320,579 Descente Ltd. Textiles, Apparel & Luxury Goods 2,333,000 13,304,381 Kobayashi Pharmaceutical Co. Ltd. Personal Products 227,200 9,256,435 MEITEC Corp. Professional Services 239,900 4,422,569 USS Co. Ltd. Specialty Retail 81,030 5,394,002 32,697,966 Netherlands 7.5% Aalberts Industries NV Machinery 812,371 10,005,815 b Draka Holding NV Electrical Equipment 859,206 13,135,835 Imtech NV Construction & Engineering 354,681 9,452,797 Mediq NV Health Care Providers & Services 859,012 15,241,526 TKH Group NV Communications Equipment 875,010 16,365,172 b USG People NV Professional Services 521,736 7,392,285 71,593,430 Norway 0.3% Tomra Systems ASA Commercial Services & Supplies 715,996 2,967,859 Singapore 0.1% b Huan Hsin Holdings Ltd. Electronic Equipment, Instruments & Components 6,101,000 1,263,508 South Korea 5.1% Busan Bank Commercial Banks 1,793,670 16,189,098 Daeduck Electronics Co. Ltd. Electronic Equipment, Instruments & Components 1,221,875 7,226,812 Daegu Bank Co. Ltd. Commercial Banks 840,880 9,897,849 INTOPS Co. Ltd. Electronic Equipment, Instruments & Components 223,678 3,814,411 Sindoh Co. Ltd. Office Electronics 177,899 7,014,589 Youngone Corp. Textiles, Apparel & Luxury Goods 657,168 5,045,782 49,188,541 Spain 0.8% Sol Melia SA Hotels, Restaurants & Leisure 1,078,193 7,309,911 Sweden 0.6% b,c D. Carnegie & Co. AB Capital Markets 2,352,546  Niscayah Group AB Commercial Services & Supplies 3,472,830 5,600,371 5,600,371 Switzerland 3.6% b Panalpina Welttransport Holding AG Air Freight & Logistics 244,850 18,129,581 Verwaltungs-und Privat-Bank AG Capital Markets 75,518 7,679,907 Vontobel Holding AG Capital Markets 339,088 8,554,972 34,364,460 Taiwan 4.6% D-Link Corp. Communications Equipment 5,902,930 4,603,879 Giant Manufacturing Co. Ltd. Leisure Equipment & Products 4,639,320 13,936,813 b Ta Chong Bank Ltd. Commercial Banks 52,393,000 9,908,648 Taiwan Fu Hsing Building Products 9,336,180 5,793,160 Test-Rite International Co. Ltd. Distributors 16,875,630 9,521,886 43,764,386 Thailand 3.0% Bank of Ayudhya Public Co. Ltd., fgn. Commercial Banks 34,027,200 19,357,417 Glow Energy Public Co. Ltd., fgn. Independent Power Producers & Energy Traders 8,979,896 9,664,710 29,022,127 Templeton Global Smaller Companies Fund Statement of Investments, May31, 2010 (unaudited) (continued) Industry Shares Value United Kingdom 9.5% Bellway PLC Household Durables 1,411,380 $ 14,234,083 Bodycote PLC Machinery 4,776,036 13,925,828 b Bovis Homes Group PLC Household Durables 2,503,150 14,036,633 Burberry Group PLC Textiles, Apparel & Luxury Goods 237,271 2,384,305 Fiberweb PLC Personal Products 7,298,999 6,023,768 Future PLC Media 11,231,610 3,062,544 GAME Group PLC Specialty Retail 7,675,528 10,241,260 Henderson Group PLC Capital Markets 9,149,752 18,056,278 b Persimmon PLC Household Durables 1,490,860 8,847,947 90,812,646 United States 18.5% Brinker International Inc. Hotels, Restaurants & Leisure 539,910 9,599,600 Chicos FAS Inc. Specialty Retail 1,472,490 18,008,553 b Fossil Inc. Textiles, Apparel & Luxury Goods 440,540 16,520,250 b Hibbett Sports Inc. Specialty Retail 821,570 21,171,859 b JAKKS Pacific Inc. Leisure Equipment & Products 983,320 14,562,969 b K-Swiss Inc., A Textiles, Apparel & Luxury Goods 1,293,330 16,127,825 b,d Leapfrog Enterprises Inc. Leisure Equipment & Products 2,971,610 15,392,940 Legg Mason Inc. Capital Markets 591,630 17,583,244 b RC2 Corp. Leisure Equipment & Products 292,400 5,438,640 b Sealy Corp. Household Durables 3,655,420 11,880,115 b VASCO Data Security International Inc. Software 1,010,230 6,435,165 b Volcom Inc. Textiles, Apparel & Luxury Goods 516,790 10,315,128 b,d West Marine Inc. Specialty Retail 1,260,280 14,026,916 177,063,204 Total Common Stocks (Cost $893,761,393) 879,773,472 Note Amount e Convertible Bonds (Cost $22,376,434) 2.7% United States 2.7% f Sealy Corp., 8.00%, cvt. pfd. note, PIK, 7/15/16 Household Durables 281,186 26,150,298 Total Investments before Short Term Investments (Cost $916,137,827) 905,923,770 Principal Amount Short Term Investments 4.9% U.S. Government and Agency Securities 4.9% g FHLB, 6/01/10 $ 22,300,000 22,300,000 g FHLMC, 7/09/10 10,000,000 9,998,940 g FNMA, 10/01/10 15,000,000 14,989,320 Total U.S. Government and Agency Securities (Cost $47,285,779) 47,288,260 Total Investments (Cost $963,423,606) 99.4% 953,212,030 Other Assets, less Liabilities 0.6% 5,722,323 Net Assets 100.0% $ 958,934,353 a Security was purchased pursuant to Rule144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At May31, 2010, the aggregate value of these securities was $19,513,808, representing 2.03% of net assets. b Non-income producing. c Security has been deemed illiquid because it may not be able to be sold within seven days. d See Note 4 regarding holdings of 5% voting securities. e Principal amount is equal to $26 per note. Total principal amount is $7,310,836. f Income may be received in additional securities and/or cash. g The security is traded on a discount basis with no stated coupon rate. Templeton Global Smaller Companies Fund Statement of Investments, May31, 2010 (unaudited) (continued) Selected Portfolio FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corp. FNMA Federal National Mortgage Association PIK Payment-In-Kind Templeton Global Smaller Companies Fund Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Smaller Companies Fund (Fund) is registered under the Investment Company Act of 1940, as amended, as an open-end investment company. 2. FINANCIAL INSTRUMENT VALUATION The Fund values its investments in securities and other assets and liabilities carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity and other securities listed on a securities exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. Over-the-counter securities and listed securities for which there is no reported sale are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities may be valued utilizing a market-based approached in which the fundamental characteristics or relationships to similar securities are used to determine the fair value of the security held. Additionally, for certain equity securities, the Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as credit risk, yield spreads, benchmark quotes and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. Corporate debt and government securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services utilize a market-based approach through which quotes from market makers are used to determine fair value. In other instances, the pricing services utilize proprietary valuation models to develop an income-based valuation which may consider characteristics such as option-adjusted spreads, credit risk and spreads, benchmark yield curves, coupon rates, maturity and other unique security features in order to estimate the relevant cash flows which are then used to calculate the fair value. The Fund has procedures to determine the fair value of investments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach, which may use prices of recent transactions, various market multiples, book values, and other relevant information for the investment, related assets or liabilities or other comparable assets or liabilities to determine the fair value of the investment. In developing this fair value, the Fund may also give consideration to an income-based approach valuation, which considers anticipated future cash flows of the investment and converts those amounts into a net present value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had a ready market existed. Trading in securities on foreign exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the availability (including the reliability) of the value of a foreign security held by the Fund. As a result, variances may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these discrepancies, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depository Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. 3. INCOME TAXES At May31, 2010, the cost of investments and net unrealized appreciation (depreciation)for income tax purposes were as follows: Cost of investments $ 964,235,886 Unrealized appreciation $ 167,379,685 Unrealized depreciation (178,403,541 ) Net unrealized appreciation (depreciation) $ (11,023,856 ) 4. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES Investments in affiliated companies for the Fund for the nine months ended May31, 2010, were as shown below. Number of Number of Shares Shares Value at Realized Held at Beginning Gross Gross Held at End of End of Investment Capital Gain Name of Issuer of Period Additions Reductions Period Period Income (Loss) Non-Controlled Affiliates Leapfrog Enterprises Inc. 2,971,610   2,971,610 $ 15,392,940 $  $  West Marine Inc. 1,592,777  332,497 1,260,280 14,026,916  (2,671,831 ) Total Affiliated Securities (3.07% of Net Assets) $ 29,419,856 $  $ (2,671,831 ) 5. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May31, 2010, in valuing the Funds assets carried at fair value: Level 1 Level 2 Level 3 Total Assets: Investments in Securities Equity Investments:a Sweden 5,600,371   b 5,600,371 All Other Equity Investmentsc 874,173,101   874,173,101 Convertible Bonds  26,150,298  26,150,298 Short Term Investments  47,288,260  47,288,260 Total Investments in Securities $ 879,773,472 $ 73,438,558 $  $ 953,212,030 a Includes common and preferred stock as well as other equity investments. b Includes securities determined to have no value at May 31, 2010. c For detailed industry descriptions, see the accompanying Statement of Investments. 6. NEW ACCOUNTING PRONOUNCEMENTS In January2010, the Financial Accounting Standards Board issued an Accounting Standards Update (ASU)which enhances and clarifies existing fair value measurement disclosure requirements and is effective for interim and annual periods beginning after December15, 2009. The Fund believes the adoption of this ASU will not have a material impact on its financial statements. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the statement of investments and determined that no events have occurred that require disclosure. For information on the Funds policy regarding other significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no significant changes in the Registrant’s internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Smaller Companies Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer  Finance and Administration Date July 27, 2010 By /s/
